 

Case 3:19-cv-30039 Document 2 Filed 03/28/19 Page 1 of 2

AO 1211 {Rev OSHU}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO, Mail Stop 8 REPORT ON THE
` Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK
In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U,S. District Court Western DiViSiOn _ on the following
IZ Trademarks or l:l Patents. ( \:l the patent action involves 35 U.S.C. § 292.):
DOCKET NO. DATE FILED U.S. DISTRICT COURT
3/27/2019 Western Division

PLAINTIFF DEFENDANT

Naismith Memoria| Basketba|| Ha|l of Fame, |nc. Naismith's Pub & Pretzel, |nc.

PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK

1 3,043.191 1/17/2006 Naismith Memoria| Basketba|| Ha|| of Fame, |nc.

2 5,371,136 1/2/2018 Naismith Memoria| Basketba|| Ha|| of Fame, |nc.

3 5,059,647 10/11/2016 Naismith Memoria| Basketba|| Ha|| Of Fame, |nc.

4 5,576,727 10/12/2018 Naismith Memoria| Basketba|| Ha|| of Fame, |nc.

5 See Attached Pg. 2

 

 

 

 

 

In the above_entitled case, the following patent(s)/ trademark(s) have been included:

 

 

 

 

 

 

 

DATE INCLUDED INCLUDED BY
I:] Amendment l:l Answer [:I Cross Bill I:I Other Pleading
PATENT OR DATE OF PATENT
TRADEMARK NO- OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
l
2
3
4
5

 

 

 

In the above-entitled case, the following decision has been rendered or judgement issued:

 

DECISION!JUDGEMENT

 

 

CLERK (BY) DEPUTY CLERK DATE

 

 

 

 

 

Copy l_Upon initiation of action, mail this copy to Director Copy 3_Up0n termination of action, mail this copy to Director
Copy 2_Up0n filing document adding patent(s), mail this copy to Director Copy 4_Case file copy

Case 3:19-cv-30039 Document 2 Filed 03/28/19 Page 2 of 2

Continued - Page 2

AO 120 (Rev. 05)'10)

 

TO: Mai| Stop 8
Office

Director of the U.S. Patent and Trademark

P.O. Box 1450
A|exandria, VA 22313-1450

 

FlL|NG OR DETERM|NAT|ON OF AN ACT|ON
REGARD|NG A PATENT OR

REPORT ON THE

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

PATENT OR TRADEMARK NO. DATE OF PATENT OR TRADEMARK HOLDER OF PATENT OR TRADEMARK

5,201,075 5/9/2017 Naismith Memorial Basketba|| Ha|| of Fame, |nc.
87/731.983 12/22/2017 Naismith Memoria| Basketba|| Ha|| of Fame, |nc.
5,257,151 8/1/2017 Naismith l\/|emoria| Basketba|| Ha|| of Fame, |nc.

 

678655.1

 

